United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 14-3326
                     ___________________________

                                Marie Womack

                     lllllllllllllllllllll Plaintiff - Appellant

                                         v.

                 Paul Bradshaw; Howell County, Missouri

                   lllllllllllllllllllll Defendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Western District of Missouri - Springfield
                               ____________

                           Submitted: June 10, 2015
                             Filed: July 24, 2015
                               [Unpublished]
                               ____________

Before GRUENDER, MELLOY, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.
      This appeal asks whether Sergeant Paul Bradshaw can be liable for pushing
Marie Womack to the ground while she resisted arrest. The district court1 granted
summary judgment to Sergeant Bradshaw based on qualified immunity. We affirm.

       Womack’s blood alcohol content was over three times the legal limit when a
sheriff’s deputy pulled her over one night in April 2012. He handcuffed her and put
her in the back of his cruiser. She later got out. Sergeant Bradshaw, the other officer
present, told her to get back in the cruiser and tried to guide her back through the open
door. Womack refused and kicked the door shut, touching or kicking Sergeant
Bradshaw in the process. Sergeant Bradshaw then took her to the ground, fracturing
her jaw. Sergeant Bradshaw’s dashcam recorded the takedown. See Scott v. Harris,
550 U.S. 372, 378-80 (2007).

       Reviewing de novo, we agree with the district court that Bradshaw is entitled
to qualified immunity. See Blazek v. City of Iowa City, 761 F.3d 920, 923-25 (8th Cir.
2014). Qualified immunity is appropriate “unless (1) the evidence, viewed in the light
most favorable to [Womack], establishes a violation of a constitutional or statutory
right, and (2) the right was clearly established at the time of the violation, such that
a reasonable official would have known that his actions were unlawful.” See id. at
922-23. Whether an officer’s use of force is reasonable, and thus constitutional,
depends on the totality of the circumstances, including the threat that the suspect
poses, the severity of the crime at issue, and whether the suspect is actively resisting
arrest or attempting to flee. Johnson v. Carroll, 658 F.3d 819, 825-26 (8th Cir. 2011).

       The district court concluded that Womack’s claim failed both prongs of the
qualified-immunity test. As Womack’s arguments on appeal have not refuted the
court’s analysis, we agree that any right that Sergeant Bradshaw may have violated
was not clearly established in April 2012. Though Womack was not a serious threat


      1
        The Honorable David Gregory Kays, Chief Judge, United States District Court
for the Western District of Missouri.

                                          -2-
and though her crime was a misdemeanor, she was on a road in the middle of the
night, forcibly, aggressively, and drunkenly resisting arrest. Her reliance on Meirthew
v. Amore, 417 F. App’x 494 (6th Cir. 2011), is misplaced. Not only is Meirthew
distinguishable—it involved a suspect surrounded by officers at a police station, id.
at 497—but as an unpublished case, it “provides little, if any, support for imposing
liability based on clearly established law,” Blazek, 761 F.3d at 925 n.3. Rather, the
controlling case is Blazek, in which we considered the takedown of a suspect whose
conduct, under the totality of the circumstances, was less serious than Womack’s. See
id. at 921-25. Blazek was not materially more threatening than Womack, had not
obviously committed a crime, and was not forcibly resisting arrest. See id. at 921-22.
He was at home in the evening, wearing only a towel, when two officers took him
down to cuff him. Id. And we held that, in 2009, this takedown was not clearly
established as unconstitutionally excessive. Id. at 924. Womack’s more serious
conduct, including forcibly resisting arrest, prompted Sergeant Bradshaw’s takedown,
and Womack cites no intervening cases showing that such a takedown violates the
Fourth Amendment. Accordingly, the use of force here also was not clearly
established as excessive.

      We affirm the grant of summary judgment. See 8th Cir. R. 47B.
                      ______________________________




                                         -3-